--------------------------------------------------------------------------------

[logo.jpg]


October 21, 2009

GOLDEN ANVIL, SA de CV
RFC: GAN-980527-IV9
Amapa #124; Col. San Juan; Tepic, Nay. 63130

Attention: President

Dear Sirs:

Re:

Proposed Agreements between Royal Mines and Minerals Corp. (“Royal Mines”) and
Golden Anvil, SA de CV (“Golden Anvil”)

This letter of intent confirms our understanding with respect to the formation
and funding of a joint venture for the exploration, development and production
of gold and silver from the mineral concessions (the "Mineral Concessions")
located in the State of Nayarit, Mexico, as more particularly described in
Schedule "A" attached hereto, and the processing of concentrates therefrom.

1.

Representations of Golden Anvil. Golden Anvil has represented to Royal Mines as
follows:

      (a)

Golden Anvil is a corporation incorporated under the laws of Mexico and is in
good standing in its jurisdiction of incorporation.

      (b)

The Mineral Concessions are owned by Golden Anvil free and clear of any liens,
charges or encumbrances, which are Title 213609 La Bufa, Title 213744 El
Arrayán, Title 226062 La Nueva Victoria, Title 227844 Filomeno and Title 214908
Manos Arriba with all a total area of 5,275 hectares (13,035 acres).

     

The Title 222592 La Chata with an area of 7,885.921 hectares (19,486 acres) is
involved in a cancellation process, therefore Golden Anvil agrees to make its
best effort and to take all legal actions required to stop the cancellation
process and to secure the ownership of the concession. If this concession is
reclaimed it will be part of the joint venture agreement and subject to this
contract.


  [ 1 ]          


--------------------------------------------------------------------------------


  (c)

Golden Anvil’s geological consultants have estimated that the Mineral
Concessions have proven (P1) and probable (P2) reserves on La Nueva Victoria
vein of 441,771 tons grading 6.09 g/t (0.21 oz/t) Au and 353.16 g/t (12.46 oz/t)
Ag and possible reserves on La Higuerita vein of 935,000 troy ounces (1,025,829
oz) Au and 22.1 million troy ounces (24.2 million oz) Ag; a total gold
equivalent of 1’303,333 troy ounces (1,429,942 oz), being only 2 out of 18 mine
bodies identified inside La Nueva Victoria concession.

        (d)

The Mineral Concessions are currently being mined on a sporadic basis averaging
approximately 85 tons of production per day; and

        (e)

There is a concentration plant (the "Concentration Plant"), owned by Golden
Anvil free and clear of any liens, charges or encumbrances, located on the
Mineral Concessions consisting of the equipment set out in Schedule "B" attached
hereto, which is capable of processing up to 200 tons per day. At the present
time, Golden Anvil is achieving a concentration ratio of approximately 85-to-1.
Based on the present rates of mining and concentrating, Golden Anvil is
producing approximately 24 tons of concentrate per month.


2.

Representations of Royal Mines. Royal Mines has represented to Golden Anvil as
follows:

      (a)

Royal Mines is a company incorporated under the laws of the State of Nevada and
is in good standing under the laws of its jurisdiction of incorporation.

      (b)

Royal Mines is a reporting company under the United States Securities Exchange
Act of 1934 (the “Act”) and is in good standing with respect to its filings
under the Act.

      (c)

Royal Mines owns a proprietary technology for the lixiviation of minerals
utilizing thiourea stabilization (the "Thiourea Technology"); and

      (d)

Royal Mines operates a plant in Phoenix, Arizona which is capable of processing
concentrates from the Mineral Concessions to recover gold and silver using its
proprietary Thiourea Technology.

      3.

Agreements. We have agreed that Royal Mines and Golden Anvil will enter into the
agreement as follows:

      (a)

Subject to satisfactory completion of due diligence, a joint venture agreement
for the exploration, development, production and refining of minerals from the
Mineral Concessions and any other mineral acquisitions within the States of
Nayarit and Sinaloa (the "Joint Venture Agreement").

      4.

Joint Venture Terms. The principal terms of the Joint Venture Agreement will be
as follows:

      (a)

Royal Mines will acquire a 50% undivided interest in the joint venture as
organized according to the item 4 (c) below by providing funding of $3’000,000
(the "Funding"), of which $1’500,000 will be used to purchase additional
equipment, and to refurbish


  [ 2 ]          

--------------------------------------------------------------------------------


 

and relocate the Concentration Plant. The amount of $500,000 will be provided to
Golden Anvil in order to pay out in full all its current liabilities, late taxes
and mining duties that could jeopardize its commitment with this joint venture.
The balance of up to $1’000,000 (the "Repurchase Loan") will be loaned to Golden
Anvil with no interest in order to fund the costs of a repurchase of outstanding
shares from the holders of the shares of Golden Anvil (the "Share Repurchase")
which Share Repurchase funds will be advanced as required to close the Share
Repurchase.

        (b)

The Funding will be provided by Royal Mines within 90 days upon completion of a
joint venture contract. The joint venture contract shall be established at the
completion of the Due Diligence Period as described on item 5 below. Golden
Anvil will transfer the ownership of the Mineral Concessions to the joint
venture upon successful completion of the funding.

        (c)

Golden Anvil and Royal Mines shall participate equally in the benefit of any new
exploration and development of the current mineral concessions.

        (d)

The joint venture will be organized in the form of a Corporation, CORP, INC or
the best legal structure based on the advice from the legal, tax and accounting
advisors of the parties in such way that allows the joint venture to accomplish
its goals.

        (e)

Revenue from the joint venture related to mining, concentration and refining
operations shall be split proportionately to ownership. However, 25% of the
share of revenue accruing to Golden Anvil will go towards the payment of the
Repurchase Loan until paid in full. The $1,000,000 Repurchase Loan to Golden
Anvil shall be repaid within 12 months from the date of funding.

        (f)

The joint venture will be governed by a Board of Director consisting of seven
(7) directory members being three (3) directors appointed for each party and the
seventh member will be an independent director to be mutually agreed; and

        (g)

The joint venture will have as first goals: to optimize and to relocate the
Concentration Plant in order to secure on a first stage a production of 200 tons
of concentrates per day and gradually increase it to 500 tons of concentrates
per day from the mining of the Mineral Concessions and other mining companies
within the influence area; to explore the mineral bodies and veins identified in
the Mineral Concessions with the methodology required to certify the resulting
reserves according to the Canadian standard NI 43-101 and/or SEC Securities Act
Industry Guide 7; and to install a gold and silver refinery in Tepic, Nayarit to
process the concentrates produced by the Concentration Plant and other mining
companies within the influence area.

       

From the Joint Venture Agreement date, Golden Anvil will continue operating, at
the benefit of the Joint Venture, the Concentration Plant and the mineral
exploitation of the Mineral Concessions. When the Concentration Plant is
delivered to the joint venture on operation and benefit, concentrate produced
shall be sent for its further


  [ 3 ]          

--------------------------------------------------------------------------------

process and final sale to the refinery facilities owned by Royal Mines in
Phoenix, Arizona.

5.

Due Diligence Period.

      (a)

Commencing on the execution of this letter of intent, Royal Mines and Golden
Anvil will have 60 days (the "Due Diligence Period") to complete its due
diligence on Golden Anvil and the Mineral Concessions, as well as Royal Mines
and its Business Plan;

      (b)

During the Due Diligence Period, Golden Anvil shall make available to Royal
Mines all documents and materials in its possession relating to the Mineral
Concessions or Golden Anvil and shall disclose any and all material adverse
conditions or potential adverse conditions currently known that could affect
Golden Anvil or the Mineral Concessions.

     

At the same time, Royal Mines shall make available to Golden Anvil all public
documents and materials in its possession relating to Royal Mines or its
business plan, and shall disclose any and all material adverse conditions or
potential adverse conditions currently known that could affect Royal Mines or
its business plan; and

      (c)

During the Due Diligence Period, representatives of Royal Mines and Golden Anvil
will be entitled to enter the Mineral Concessions, take samples of minerals or
concentrates on the Mineral Concessions and inspect the Concentration Plant, as
well as being free to visit all its facilities and offices to gather information
related to the Due Diligence.

      6.

Exclusivity. In consideration of Royal Mines agreeing to undertake the costs and
expenses of conducting due diligence and continuing negotiations, Golden Anvil
agrees that, during the Due Diligence Period, it will not seek or solicit, or
engage anyone to seek or solicit, other suitors for a sale or joint venture of
the Mineral Concessions or the Concentration Plant or a merger or purchase of
Golden Anvil, will not negotiate with other persons for a sale or joint venture
of the Mineral Concessions or the Concentration Plant or a merger or purchase of
Golden Anvil, will not make available to other potential suitors information
concerning itself, the Mineral Concessions or the Concentration Plant.

     

As reciprocity, Royal Mines agrees that, during the Due Diligence Period, it
will not make available to other potential suitors information concerning Golden
Anvil, the Mineral Concessions or the Concentration Plant without the consent of
Golden Anvil. Royal Mines also agrees that it will not enter into any contracts
to sell or merge with other entities during the due diligence period or during
the fund raising period without the consent of Golden Anvil.

      7.

Counterparts. This letter of intent may be executed in one or more counterparts,
each of which so executed shall constitute an original and all of which together
shall constitute one and the same letter of intent.


  [ 4 ]          

--------------------------------------------------------------------------------


8.

Letter of Intent. The parties agree that this document shall be a letter of
intent only and other than item 6 shall not be legally binding on the parties.

If the foregoing is in accordance with your understanding of our agreements,
please sign where indicated below.

Yours truly,

Royal Mines and Minerals Corp.

Per: /s/ K. Ian Matheson     K. Ian Matheson     President and Chief Executive
Officer  

Agreed and accepted as of the 21 day of October, 2009.

Golden Anvil, SA de CV

Per: /s/ Francisco Rolando Rincon Romo     Francisco Rolando Rincon Romo    
Legal Representative for Golden Anvil  




  [ 5 ]          

--------------------------------------------------------------------------------

Schedule “A”

MINERAL CONCESSIONS OF GOLDEN ANVIL

 

Lot Name
Mineral
Concession Title Area (hectares)
La Bufa 213609 14.7669 has El Arrayán 213744 50.0000 has La Nueva Victoria
226062 59.0000 has Filomeno 227844 403.2535 has Manos Arriba 214908 4,748.0000
has TOTAL 5 Titles 5,275.0204 has


Mineral Concession Title under Exceptional
Considerations La Chata 222592 7,885.9210 has


--------------------------------------------------------------------------------

Schedule “B”

EQUIPMENT

--------------------------------------------------------------------------------

C u e n t a   N o m b r e  

1200–000–00 ACTIVO FIJO  

1201–000–00 MOBILIARIO Y EQUIPO DE OFICINA  

1201–001–00 Mobiliario y Epo. de Oficina  

1201–001–01 Mobiliario y Epo, de  Oficina 

1201–001–02 Televisor 14 marca SHARP 

1201–001–03 Impresora hp deskjet 

1201–001–04 Sistema de Comunicacion Satelital 

1201–001–05 Television 20 serie 0750157590071  

1201–001–06 Impresora HP 930 C 

1202–000–00 CONSTRUCCION EN PROCESO  

1202–001–00 CONSTRUCCION DEL 99 AL 2001 JHON 

1202–002–00 CONSTRUCCION BASE PARA MOLINO Y NABE 

1202–002–01 CEMENTO  

1202–002–02 VARILLA DE 3/4  

1202–002–03 VARILLA DE 1/2  

1202–002–04 Malla Electrosoldada 6610/10  

1202–002–05 Alambre Recocido  

1202–002–06 Alambron  

1202–002–07 Polin Monten  

1202–002–08 Materiales Varios  

1202–002–09 Arena  

1202–002–10 Quimiment ( Acelerante de concreto)  

1202–002–11 grava  

1202– 002–12 Fierro Estructural  

1202–003–00 OBRA DE PRESA DE JALES  

--------------------------------------------------------------------------------

1202–003–02 Cemento Gris  

1202–004–00 OBRA DE ABASTECIMIENTO DE AGUA  

1202–004–01 TUBO GALVANIZADO 1 1/2  

1202–004–02 COPLES 1 1/2  

1202–004–04 Manguera Negra de 1/2  

1202–004–06 Herramientas y Eq. p/ Instalacion  

1202–005–00 CONSTRUCCION DE CAMPAMENTO  

1202–005–01  CEMENTO GRIS 

1202–005–03 CALHIDRA  

1202–005–05 Fierro Estructural  

1202–005–06 Tubos Pvc, Accesorios, Etc.  

1203–000–00 MOBILIARIO Y EQUIPO DE INDUSTRIA 

1203–001–00 Vibramill  

1203–002–00 Perforadora  

1203–003–00 Tanques de Agua.  

1203–004–00 Rock Drill  

1203–006–00 Concentrador 

1203–007–00 Empresa de Jales 

1203–008–00 Bomba 4x3 mtor 10 hp 1750 rpm  

1203–009–00 Bomba 3x3 motor hp 1750 rpm  

1203–010–00 '2 ciclones d–10 con recubrimiento int. hule vulc.  

1203–011–00 Arteza de 48 x 48 cajon aliment, bombas  

1203–012–00 Motor Electrico Siemens 15hp¦1200rpm trif.  

1203–013–00 Motor Electrico Siemens 7.5hp  1800rpm  

1203–014–00 Soplador Cacahuate Tuthill 8x8 mod.551846L3  

1203–015–00 Maquina Bronco 225  

--------------------------------------------------------------------------------

1203–016–00 JIG Tipo– Harz 18x 24 ASTM A–36 M–2 HP 1800 RPM  

1203–017–00 Transformador Tipo Seco 45 kwa.  

1203–018–00 Arrancador de Molino  

1203–019–00 MOLINO DE BOLAS CHINO MILL 7X12  

1203–020–00 CELDAS DE FLOTACION 24 Sub A  

1203–021–00 BANCO CELDAS DE FLOTACION 18 SUB A  

1203–023–00 JUEGO DE LAINAS, MOTOR, ARRANCADOR  

1203–024–00 Pelicula de  Polietileno para Estanque de Agua  

1203–025–00 Horno para Fusion de Minerales  

1203–026–00 Alimentador de Minerales con Vibrador  

1203–027–00 Tanque Agitador de Fibra de Vidrio 2000 gal.  

1203–028–00 Tanque de Poliuretano de 1000 gal.  

1203–029–00 Bomba de Acero Inoxidable  

1203–030–00 Bomba Acero Inox. E5881K9JS  

1203–031–00 Bomba Acero Inox.H9616089 mod.4881mpcsp  

1203–032–00 Separador de Minerales  1203–033–00 Separador Minerales High Speed 
Sieve  

1203–034–00 FILTRO DE MINERALES  

1203–035–00 Transportador de Tornillo  

1203–036–00 Horno para Fusion  

1203–037–00 Recipiente Ajitador  1203–038–00 Bombas (slurry pump)  

1203–039–00 Bomba (slurry pump)  

1203–040–00 Transportador de Tornillo  

1203–041–00 Bomba (Sand Pump)  

1203– 042–00 Equipos Varios Importados  

--------------------------------------------------------------------------------

1203–043–00 Trabajos Hector Jaime M.  

1203–043–01 Anticipo a Tanques Espesador 

1203–044–00 Planta de Luz Coleman 5000 (110–220)  

1203–045–00 Balanza Analitica de Laboratorio  

1203–046–00 Mufla Electrica Modelo FE–0361  

1203–047–00 Refacciones P/Maquinaria ( Varias)  

1203–048–00 Maquina Para Separar Minerales  

1203–049–00 Bonba de inyeccion 0470506021  

1204–000–00 HERRAMIENTA, MOLDES Y MATRICES  

1204–001–00 ROTOMARTILLO DEWALT 1/2 DW  

1204–002–00 EQUIPO  SOLDADURA CENTURION  

1204–003–00 JUEGO DE MANGUERA CUATA  

1204–004–00 Juego de Llaves Combinada 10 pzas.URREA  

1204–005–00 Llave Combinada de 1 1/8 Urrea  

1204–006–00 Llave Combinada Truper 1–7/8  

1204–007–00 Juego de Dados 1/2 truper 

1204–008–00 Epo. de Riego ( Bomba de 2)  

1204–009–00 Tornillo  de Banco de 4  

1204–010–00 matraca prof.cab.de pera 1/2 Truper  

1204–011–00 Extension de 10para cuadro 1/2 Truper  

1204– 012–00 dado cuadrado 1/2hex.  

1204–013–00 PINZAS  

1204–013–01 Pinzas de Presion  

1204–013–02 Pinzas Electricas  

1204–014–00 Soldadora Bronco 275–304–185 (infra)  

1204–015–00 Marros  

--------------------------------------------------------------------------------

1204–016–00 Martillos  

1204–017–00 Cinceles  

1204–018–00 Estufa y Regulador  

1204–019–00 Tinacos  

1204–020–00 EQUIPO DE ENERGIA PARA CAMPAMENTO  

1204–020–01 Iversor de 1500W 12VCD a 120VCA  

1204–020–02 Baterias Tipo Solar AC–DELCO  

1205–000–00 EQUIPO DE APORTACION(SOCIOS) 

1205–002–00 MA. DEL CARMEN QUINTANA  

1205– 002–01 COMPRESOR  

1205–003–00 Jose R. Chavez de los Rios  

1205–003–01 Camioneta Ram 1998 Serie 3B7JF26Y7WM275866  

1205–005–00 Maquianria y Equipo  

--------------------------------------------------------------------------------